

EXHIBIT 10.13


FIRST MODIFICATION AGREEMENT


THIS FIRST MODIFICATION AGREEMENT (this “Agreement” is entered into as of March
28, 2017 by and between VEREIT OPERATING PARTNERSHIP, L.P. (“Lender”) and COLE
CORPORATE INCOME OPERATING PARTNERSHIP III, LP (“Borrower”).


PRELIMINARY STATEMENT


A.    Borrower is indebted to Lender as evidenced by that certain Subordinate
Promissory Note dated September 23, 2016 in a maximum principal amount not to
exceed $30,000,000 (the “Note”).
 
B.    The unpaid principal balance of the Note as of the date hereof is
$8,250,000.


C.    Lender and Borrower have agreed to modify the Note as set forth in this
Agreement.


AGREEMENT


For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:


1.    Accuracy of Preliminary Statement. Borrower acknowledges the accuracy of
the above Preliminary Statement.


2.    Note Modification. In order to extend the maturity date of the Note,
Section 5 of the Note is hereby deleted in its entirety and replaced with the
following new Section 5:


5.    Payments. Accrued interest under this Note shall be due and payable in
arrears on the last day of each Interest Period. The principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, if not sooner paid as provided herein, shall be due and
payable on September 30, 2018.
        
Borrower acknowledges and agrees that: (i) except to the extent expressly
provided for in this Agreement, the Note is not modified or amended by this
Agreement and shall remain in full force and effect and this Agreement shall not
constitute a waiver of any rights or remedies in respect of the Note; (ii) the
Note (as modified by this Agreement) and all rights, title, interest, liens,
powers and privileges by virtue thereof are hereby reaffirmed, ratified, renewed
and extended and shall be and continue to be in full force and effect to secure
the payment of the indebtedness evidenced by the Note and any and all
restatements, renewals, modifications, amendments, increases and/or extensions
thereof; and (iii) no payment, discharge or release of any collateral securing
the Note is intended hereby and all liens on all such collateral shall continue
in full force and effect, unimpaired from the date of their execution and
perfection.


3.    Subordination Agreement. The Borrower and Lender acknowledge and agree
that the Note, and all payments payable thereunder are subject to the terms,
conditions and limitations contained in that certain Subordination Agreement
dated as of September 23, 2016 among Cole Office & Industrial REIT (CCIT III),
Inc., Borrower, Lender. and JPMorgan Chase Bank, N.A., as administrative agent
(the “Subordination Agreement”).


4.    Miscellaneous.     The provisions of this Agreement shall be deemed
severable. If any part of this Agreement shall be held unenforceable, the
remainder shall remain in full force and effect, and such unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein. Each of the parties hereto
agrees to sign such other and further documents, and to take such other actions,
as may be reasonably appropriate to carry out the intentions expressed in this
Agreement, including, without limitation, documentation in respect of the
reaffirmation and confirmation of liens, and the priority of such liens, on the
collateral, if any, for the loan evidenced by the Note. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original.
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement, the Note and any other
instruments referred to herein, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, of the parties or any of
them with respect to the subject matter hereof, if any.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.




VEREIT Operating Partnership, L. P.


By: /s/ Michael J Bartolotta             
Printed Name: Michael J Bartolotta
Its: Executive Vice President and Chief Financial Officer


                        
COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP, a Delaware limited
partnership


By:
Cole Office & Industrial REIT (CCIT III), Inc., a Maryland corporation, its
general partner



By: /s/ Nathan DeBacker                
Printed Name: Nathan DeBacker        
Its: Chief Financial Officer         


